DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	The Office Action is in response to the Applicant’s arguments filed March 15, 2022. Claims 24-26, 28-31, 33, 35, and 43 are being examined on the merits herein. 
 	
Response to Arguments
In view of Applicant’s arguments/amendments, the 103 rejection of claims 25, 26, 29-31, 34, 36, 37, and 40-43 as being unpatentable over Grotenhermen (https://translate.google.com/translate?hl=en&sl=de&u=https://hanfjournal.de/2015/02/08/angelman-syndrom/&prev=search; February 2015) in view of Whittle (US 2004/0034108) has been fully considered. Applicant’s arguments are not persuasive as Applicant is arguing based on amended claim. Consequently, said rejection is hereby modified and included in the Final Office action below as necessitated by amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 24-26, 28-31, 33, 35, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Grotenhermen (https://translate.google.com/translate?hl=en&sl=de&u=https://hanfjournal.de/2015/02/08/angelman-syndrom/&prev=search; February 2015) in view Aung-Din (US 2016/0338974) in further view of Whittle (US 2004/0034108).

	Regarding claims 24 and 28, Grotenhermen teaches the use of cannabidiol (CBD) to treat epilepsy in children with Angelman syndrome (full article). 
Grotenhermen teaches CBD as an effective treatment regimen for Angelman syndrome in addition to subjects with Dravet syndrome (¶2).
Grotenhermen teaches the effectiveness of a cannabis extract (Epidiolex) made by the British company GW Pharmaceuticals, which is rich in CBD (cannabidiol).
Grotenhermen teaches Angelman syndrome is characterized by severe intellectual impairment, sleep disorders, epileptic seizures, beating movements, frequent laughing and smiling and generally very happy behavior. Individuals with Angelman syndrome have difficulty maintaining physical balance, and walking is hampered by trembling in the extremities. The epileptic seizures usually begin before the age of three, but the developmental delays become apparent much earlier (¶2).
	Regarding claims 33 and 35, Grotenhermen teaches many children with Angelman syndrome already use CBD extracts. Reviews from parents indicate improvement in motor skills and cognition (page 2, last full ¶).
 	Grotenhermen does not teach specifically teach treating anxiety associated with Angleman syndrome.  
 	Aung-Din teaches 95% pure CBD or more is effective in treating seizures; epilepsy; encephalopathy, including lethargy, focus/attentional problems, and cognitive issues; spasticity; weakness (e.g., muscle weakness); pain, including radiculopathy and neuropathy, lower back pain, and fibromyalgia; neuropathic pain; numbness and/or tingling; anxiety and other mood disorders; hypertension and autonomic dysfunction; Parkinson's disease and tremors, including Essential Tremor; insomnia; Bell's palsy and facial nerve dysfunction; glaucoma (marijuana is known to reduce pressure in the eye); multiple sclerosis (an extract that relieves pain and muscle spasms in MS patients [0104].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed CBD for the treatment of Angelman syndrome as taught by Grotenhermen and envisioned that the anxiety associated with said disease would also be treated. The motivation, provided by Aung-Din teaches that administration of 95% pure CBD or more is effective at treating a number of ailments including seizures, epilepsy, focus/attentional problems, cognitive issues, anxiety and other mood disorders, tremors, and insomnia. The aforementioned ailments are all characteristics taught by Grotenhermen as being associated with Angelman syndrome. Therefore, the skilled artisan would expect, with a reasonable degree of success, that if a treatment regimen, namely pure CBD, is effective in treating anxiety and the same ailment is associated with a Angelman syndrome, then it would be obvious that the therapeutic regimen of Grotenhermen would treat Angelman syndrome and the anxiety associated therewith.
 	Grotenhermen does not teach administering CBD in combination with other drugs such as AEDs. Furthermore, Grotenhermen does not specifically teach the CBD extract specifically as at least 98% (w/w) CBD with less than 0.15% THC, or CBD as a synthetic compound as required by the limitations of 24 and 43, and dependent claims thereon. 
 	Whittle teaches that the combinations of the specific cannabinoids are more beneficial than any one of the individual cannabinoids alone.  Of interest are formulations in which the amount of CBD is in a greater amount by weight than the amount of THC.  Such formulations are designated as "reverse-ratio" formulations and are novel and unusual since, in the various varieties of medicinal and recreational Cannabis plant available world-wide, CBD is the minor cannabinoid component compared to THC [0076]. 
 	Whittle teaches formulations in which the target therapeutic area includes epilepsy and movement disorders, high CBD concentrations are desirable with less than 5% THC (see table 2 below).

    PNG
    media_image1.png
    244
    298
    media_image1.png
    Greyscale

Whittle teaches formulations containing specific, defined ratios of cannabinoids may be formulated from pure cannabinoids in combination with pharmaceutical carriers and excipients which are well-known to those skilled in the art.  Pharmaceutical grade "pure" cannabinoids may be purchased from commercial suppliers, for example CBD and THC can be purchased from Sigma-Aldrich Company Ltd, Fancy Road, Poole Dorset, BH124QH, or may be chemically synthesized.  Alternatively, cannabinoids may be extracted from Cannabis plants using techniques well-known to those skilled in the art [0078].
Whittle teaches other lipophilic medicaments which may be included in the general formulations of the invention may include, but are not limited to, morphine, pethidine, codeine, methadone, diamorphine, fentanyl, alfentanil, buprenorphine, temazepam [0085].  
 	Regarding claims 31 and 43, Whittle teaches doses of at least 1.0 mg, more preferably at least 2.5 mg and even more preferably at least 5 mg of cannabinoids per 0.1 ml of liquid formulation to achieve a therapeutic effect in a unit dose [0034].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed CBD for the treatment of Angelman and Dravet syndrome as taught by Grotenhermen and employed CBD that is least 98% (w/w) CBD with less than 0.15% THC, in addition to CBD from a synthetic source. The motivation, provided by Whittle, teaches a highly purified extract of cannabis which comprises at least 95%:<5% CBD: THC for the treatment of epilepsy and other movement disorders. The skilled artisan would have found CBD with such purity levels and small amounts of THC effective for treating epilepsy and movement disorders to also treat Angelman syndrome as both ailments respond positively to CBD as taught by Grotenhermen. Optimization of the ranges of CBD:THC in the formulation would be obvious for a person of ordinary skill in the art to employ with a reasonable expectation of success. Absent some demonstration of unexpected results from the claimed parameters, this optimization of ranges in which known components are being adjusted would have been obvious at the time of Applicant's invention. 
 	Moreover, regarding claims 25 and 26, the skilled artisan would have found it obvious to combine CBD with one or more medications, such as AEDs. Whittle teaches the cannabinoid compositions may be combined with other agents. It would have been obvious to also further administer AEDs to subjects with Angelman syndrome. The examiner respectfully points out the following from MPEP 2144.06:"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art.', In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
  	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 24-26, 28-31, 33, 35, and 43 are not allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627